           Case 2:20-cv-00517-GMN-VCF Document 45 Filed 04/12/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      RINO TENORIO,
4
                            Plaintiff,
5                                                           2:20-cv-00517-GMN-VCF
      vs.                                                   ORDER
6     STATE OF NEVADA, DEPARTMENT OF
      TAXATION; DOES 1 through 5; and ROE
7
      BUSINESS ENTITIES 1 through 5,
8                           Defendant.
9           Before the Court is Plaintiff’s Motion to Amend Complaint (ECF NO. 39).
10          No opposition has been filed. Under LR 7-2(d), the failure of an opposing party to file points and
11   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s
12   fees, constitutes a consent to the granting of the motion.
13          Here, it would seem as though defendant has consented to the granting of the instant motion.
14          Accordingly,
15          IT IS HEREBY ORDERED that Plaintiff’s Motion to Amend Complaint (ECF NO. 39) is
16   GRANTED. Plaintiff must file the Amended Complaint on or before April 19, 2021.
17          DATED this 12th day of April, 2021.
18                                                                _________________________
                                                                  CAM FERENBACH
19                                                                UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
